Citation Nr: 1630017	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  16-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for the following disabilities: amputation of the right leg, rated as 40 percent disabling; muscle wound of the left leg and calf, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; compound and comminuted fracture of the left mid-shaft tibia and fibula with malunion with moderate knee and ankle impairment, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; residual scar associated with right leg amputation, rated as noncompensable; residual scar of the left leg associated with compound and comminuted fracture of the left mid-shaft tibia and fibula, rated as noncompensable; and larynx cancer, rated as noncompensable.  His combined rating is 80 percent, and he meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

On VA examination in June 2013, the examiner opined that the service-connected amputation of the right leg; muscle wound of the left leg and calf area; compound and comminuted fracture of the left mid-shaft tibia and fibula with malunion with moderate knee and ankle impairment should not preclude regular occupational actives that the Veteran was able to perform as a draftsman and civil engineer after separation from service until he retired in 1988.  The examiner also opined that the service-connected larynx cancer, bilateral hearing loss, and tinnitus do not preclude employment.  Her rationale was that the Veteran reported that after separation from service in 1966 he went to school and received a civil engineering degree and started working for the Florida Department of Transportation as a draftsman.  He reported retiring in 1988 due to personnel/political issues.  The examiner concluded that the Veteran was independent with self-care activities, driving, house chores, and yardwork.

The Veteran contends that his June 2013 VA examination is inadequate as the examiner failed to consider his complaints of being unable to sit for an extended period of time due to constant pain as well as his frequent occurrence of immobility due to his service-connected bilateral leg disabilities, causing him to lose sensation and fall.  See January 2014 notice of disagreement and January 2016 Form 9 Appeal.  After reviewing the June 2013 VA examination and opinion, the Board finds that it is inadequate as the examiner did not consider the Veteran's complaints of constant pain and occurrences of immobility.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, the Court has held that, while "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities," the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Such is the situation in the instant case.  Thus, under the duty to assist an adequate VA TDIU examination needs to be obtained that addresses the above concerns.  

Further, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2015).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2015).

2. Then, schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The examiner is hereby informed that service connection has been granted for the following disabilities: amputation of the right leg; muscle wound of the left leg and calf; bilateral hearing loss; compound and comminuted fracture of the left mid-shaft tibia and fibula with malunion with moderate knee and ankle impairment; tinnitus; residual scar associated with right leg amputation; residual scar of the left leg associated with compound and comminuted fracture of the left mid-shaft tibia and fibula; and larynx cancer.  All indicated tests and studies should be conducted.  The claims folder must be sent to the examiner for review.  

The examiner should opine as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.  The examiner must consider that the Veteran completed a 9th grade education, earned a General Educational Development (GED) certificate, and completed a two year technical school for civil engineering as a draftsman.  See January 2014 notice of disagreement.

In rendering the opinion, the examiner must acknowledge the Veteran's report that he is unable to sit for an extended period of time due to constant pain and his frequent occurrence of immobility due to his service-connected bilateral leg disabilities, causing him to lose sensation and fall.  See January 2014 notice of disagreement and January 2016 Form 9 Appeal. 

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why. 

3. When the development requested has been completed, the AOJ should readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

